PARTICIPATION AGREEMENT
 
November 30, 2007
 
BETWEEN:
 
COUNTY LINE ENERGY CORP  having an office at the City of Calgary, in the
Province of Alberta (hereinafter referred to as "County Line")
 
AND:
 
NUANCE EXPLORATION LTD  having an office at the City of Vancouver, in the
Province of British Columbia (hereinafter referred to as "Nuance")
 
WHEREAS  Black Creek Resources Ltd has entered in to an Seismic Option Agreement
with Canpar Holdings Ltd
 
AND WHEREAS  County Line has entered in to a Participation Agreement with Black
Creek Resources Ltd
 
AND WHEREAS  County Line has met all the conditions to earn an interest in the
10D Hayter 10-8-40-1 W4M Well (the "Well")
 
AND WHEREAS  Nuance wishes to participate in a working interest in the Well
 
NOW THEREFORE in consideration of mutual covenants in this agreement the parties
agree to the following:
 
The terms of this agreement will be governed by the requirements of the
agreements established between Black Creek Resources, Canpar Holdings Ltd., and
County Line Energy Corp.
 
County Line hereby assigns a 20% working interest to Nuance in the County Line
earned interest in the aboved noted Well in consideration of the retirement of
the $110,000 Promissory Note issued by County Line and due and payable to
Nuance.
 
Completion expenses will be submitted to Nuance for payment on the basis of 20%
of the "Authority of Expeniture" (AFE) costs to complete the Well.
 
Upon completion of the Well, Nuance will share 20% of revenues as designated to
County Line pursuant to the Participation Agreement between County Line and
Black Creek Resource Ltd.
 

--------------------------------------------------------------------------------


 
Executed at Vancouver in the Province of British Columbia on the date first
written above.
 
NUANCE EXPLORATION LTD.
 
 
per /s/ James Bunney
James Bunney, President
 
 
COUNTY LINE ENERGY CORP.
 
 
per /s/ Harry Bygdnes
Harry Bygdnes, President